The judgment of the court was pronounced by
Slideli., J.
The defendant, by his contract of lease, bound himself not to' sub-lease any part of the premises for more than one year, without the consent of the lessor. He made a lease to Brown Brooks of a portion of the premises for nine months, (taking monthly notes for the rent,) with a covenant to renew the lease on the same terms and conditions from year to year for the residue of his own term, which then had about three years to run. It does not appear that this sub-lease had been rescinded before the institution of this suit. JBy art. 2696 of our Code, the landlord may, by the terms of the lease, forbid the lessee to under-lease. “The interdiction,” says the Code, “may be for the whole, or fora part; and this clause is always strictly construed—cette clause est toujours de rigueur.” The language is taken literally from the Napoléon Code;. and the interpretation which it appears to have uniformly received in France, so far as our researches have extended, is that the prohibition must be construed strictly against the lessee. See Troplong, Contrat de Louage, § 138. Duranton, vol. 7, § 84. Rogron, 1717.
Although the lease to Brown Sf Brooks was not, in direet terms, a lease for more than one year, it was so substantially. So far as Redon was concerned he certainly placed that portion of the premises out of his control for more than *41one year; nor is there any expression in the lease indicating, that the renewal was to be at the discretion or option of the lessees. The fair interpretation of the lease would seem to make the renewal obligatory on both parties, although new acts would be necessary to be done under the covenant, such as giving notes for the rent of the new terms.
Phe sub-lease was in violation of the prohibitory clause, and this violation gave the plaintiff aright to demand a resolution of the lease. Such is the right reciprocally given to landlord and tenant, if either violate the contract. Civil Code, 2700. If there be any hardship it is of the party’s own making. Having assented to the prohibition, he lias made the contract the law SetvVeen himself and his lessor, and we are not permitted to enquire into the motive of the prohibition, nor whether its breach will injure the plaintiffs.
The lease was madé by the City Bank to Redon, and the plaintiffs subsequently bought the property from the lessors. By so doing they succeeded to the rights of the bank under the contract.- We do not consider the reservation as to consent personal to the bank. In the absence of a stipulation to the contrary, the entire contract was assignable by the lessor.

Judgment affirmed*